To a petition for re-hearing filed by counsel for appellee,
Chief Justice Pkyob
delivered the following response:
There is a manifest distinction between the case under consideration and the cases of Morgan v. Hart, 9 B. M., 79, and Smith v. Bohon, 12 Bush, 448, and the decision here presents no conflict in the several opinions. The court below in this case had complete jurisdiction of the subject-matter and the parties. The claims allowed creditors were reduced in effect to a judgment. Their validity was not assailed, and the grounds for the reversal applied only as to the remedy adopted for obtaining judgment. The property sought to be subjected was held not to be liable to the payment of the debts, although valid, because the transfer by the debtor was not within the provisions of the act of 1856, under which it is claimed the title passed to creditors.
The creditors, or those instrumental in procuring the judgment, have been compelled to account for the value of the property sold, and with a judgment in effect for their debts, growing out and forming a part of the proceedings in the court below, it is maintained that they should pay back the money obtained on valid claims, and also account for the value of the property sold under the erroneous judgment — a judgment not erro*385neons as to the claims, but erroneous as to the remedy sought for enforcing them.
"Where a judgment in equity is reversed, it does not follow", as was held in Morgan v. Hart, that an order for restitution should go as a matter of course. Where the claim is held to be invalid, or no equity exists on the part of the party recovering, or the court has no jurisdiction of the parties or the subject of the action, the rule contended for might apply; but here the claims of ■creditors valid and just were allowed, and the present appellant a party to the litigation. They are not independent claims attempted to be pleaded as a set-off, but constituted the basis of the litigation under which it was erroneously held that the title to the property of appellant had passed to creditors. The equities of the parties require that these claims allowed be retained out of the value of the property for which the appellees were made liable, or at least that the creditor whose claim has been properly allowed and paid should not be compelled to refund the money to the appellant.
Petition overruled.